 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 1 of 8 PageID #:1298
                                                                                1




 1                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION

 3   MOTOROLA SOLUTIONS, INC.,               )   Docket No. 17 CV 1972
                                             )
 4             Plaintiff,                    )
                                             )   Chicago, Illinois
 5                  vs.                      )   March 26, 2019
                                             )   10:15 o'clock a.m.
 6   HYTERA COMMUNICATIONS                   )
     CORPORATION, LTD., et al.,              )
 7                                           )
               Defendants.                   )
 8

 9                   TRANSCRIPT OF PROCEEDINGS - Status
                  BEFORE THE HONORABLE JOHN ROBERT BLAKEY
10

11   APPEARANCES:
     For the Plaintiff:            KIRKLAND & ELLIS LLP
12                                 BY: MR. MICHAEL W. DeVRIES
                                   333 South Hope Street
13                                 Los Angeles, California 90071

14                                 KIRKLAND & ELLIS LLP
                                   BY: MR. AKSHAY S. DEORAS
15                                 555 California Street
                                   San Francisco, California          94104
16

17   For the Defendants:           CALFEE HALTER & GRISWOLD LLP
                                   BY: MR. JOHN S. CIPOLLA
18                                 1405 East Sixth Street
                                   Cleveland, Ohio 44114
19

20

21

22

23                    LAURA LACIEN, CSR, RMR, FCRR, CRR
                          Official Court Reporter
24                 219 South Dearborn Street, Suite 1212
                           Chicago, Illinois 60604
25                              (312) 408-5032
 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 2 of 8 PageID #:1299
                                                                                2




 1        (The following proceedings were had in open court:)

 2              COURTROOM DEPUTY:       17 C 1972, Motorola Solutions

 3   versus Hytera Communications.

 4              MR. DeVRIES:      Good morning, your Honor.

 5              THE COURT:     Good morning, counsel.

 6              MR. DeVRIES:      Mike DeVries on behalf of the

 7   plaintiff Motorola Solutions, Inc.            With me here today is my

 8   colleague Akshay Deoras.

 9              MR. CIPOLLA:      John Cipolla here for the Hytera

10   defendants.

11              THE COURT:     Have you had an opportunity to look at

12   the amended complaint, counsel?

13              MR. CIPOLLA:      Yes, your Honor.

14              THE COURT:     All right.      Do you intend to file an

15   answer or renew a motion to dismiss or transfer?

16              MR. CIPOLLA:      We're going to renew our motion to

17   dismiss and transfer this time to the Central District of

18   California because in the amended complaint, they drop the

19   Hytera East entity but they still kept in the Hytera West.

20   We're going to -- again, we are going to move to dismiss or

21   transfer based on --

22              THE COURT:     How long do you need to file the motion,

23   counsel?

24              MR. CIPOLLA:      We can file it within one week.

25   Our --
 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 3 of 8 PageID #:1300
                                                                                 3




 1              THE COURT:     Okay.      Gloria, give me a one-week date

 2   for filing a motion to dismiss or other responsive pleading.

 3              COURTROOM DEPUTY:         April 2nd.

 4              THE COURT:     How long do you need for a response,

 5   counsel?

 6              MR. DeVRIES:      Your Honor, until April the 19th if it

 7   is okay with the Court.

 8              THE COURT:     April 19th for a response.          Do you need

 9   a reply, counsel?

10              MR. CIPOLLA:      Yes, your Honor.

11              THE COURT:     How long?

12              MR. CIPOLLA:      One week.

13              THE COURT:     Okay.      One week for a reply?

14              COURTROOM DEPUTY:         April 26th.

15              THE COURT:     And then two weeks for hearing.

16              COURTROOM DEPUTY:         Thursday, May 9th at 9:45.

17              THE COURT:     Is that good for the parties?

18              MR. DeVRIES:      Yes, your Honor.

19              MR. CIPOLLA:      What was that?        I'm sorry.

20              THE COURT:     May 9th at 9:45.

21              MR. CIPOLLA:      Yeah.     That should be good, your

22   Honor.

23              THE COURT:     All right.      Anything else I can help you

24   with today?

25              MR. CIPOLLA:      Yes, your Honor.       There's -- there's
 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 4 of 8 PageID #:1301
                                                                                4




 1   proposed dates that we had submitted that the parties have

 2   been living under but we have a large deadline under these

 3   proposed dates.      All of our responses to their infringement

 4   contentions -- there's 50 claims, seven patents -- that are

 5   at issue here and we'd like -- I mean, even though none of

 6   those dates have been entered and we've been doing as much

 7   work as possible, we'd like to not have those dates be

 8   effective and at least the case be stayed until this motion

 9   is decided.

10               If your Honor recalls, and I wasn't here for the

11   previous hearings, there's also IPRs pending on three of the

12   seven patents that are -- have to be decided statutorily by

13   May 10th so it should give good timing to figure out which

14   court, which patents and which entity should be in the

15   lawsuit and we can work on the motion and briefing in the

16   meantime.

17               THE COURT:     What's your thought, counsel?

18               MR. DeVRIES:     Your Honor, Motorola strongly opposes

19   a stay.     Hytera has repeatedly requested a stay.            The Court

20   has repeatedly rejected that.          At the last hearing, the Court

21   instructed the parties that there is no stay, you can keep

22   proceeding with the case and Motorola has continued to

23   proceed in accordance with the parties' joint proposed

24   schedule that was filed on February the 22nd, including by

25   providing our initial infringement contentions, providing
 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 5 of 8 PageID #:1302
                                                                                 5




 1   initial disclosures, serving discovery and so on and we

 2   believe that the amended complaint is clearly properly pled.

 3   We believe that the Court will agree and we don't think there

 4   is any basis to stay the case on the basis of the motion to

 5   dismiss and certainly not on the basis of the IPRs which

 6   don't apply to four of the seven patents-in-suit and for

 7   three of the patents-in-suit there are claims that are not

 8   subject to the IPRs and the final written decisions are

 9   expected in May -- in other words, the month after next --

10   and so we do not believe that a stay of this case is

11   appropriate pending the renewed motion.

12              THE COURT:     Anything else, counsel?

13              MR. CIPOLLA:      Yes, your Honor.       I mean, we have been

14   abiding by the dates and have been litigating and this

15   date -- the response to the contentions is a whole heck of a

16   lot of work and a lot of money will be spent doing it.                 In

17   this court, we haven't even answered the complaint yet and we

18   think it's patently unfair and I don't think the stay that

19   we're asking for is that long.

20              I mean, if counsel was willing -- and I offered to

21   move it the first time to Florida.            Now they've dropped the

22   Florida entity and this time to California.              If they really

23   wanted to move quick, they would do that.             Of course, I

24   strongly disagree that this motion does not have merit but

25   I'll let my brief address that.
 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 6 of 8 PageID #:1303
                                                                                6




 1              THE COURT:     Anything else, counsel?

 2              MR. DeVRIES:      Just to say, your Honor, this case has

 3   been pending since March of 2017.           There has been further

 4   developments since our last conference and that is that

 5   neither party has filed an appeal of the ITC limited

 6   exclusion order finding that Hytera, including the corporate

 7   entity, has infringed and is barred from importing into the

 8   United States products that infringed four of Motorola's

 9   patents-in-suit.       And so the Court had asked the parties to

10   submit a joint proposed schedule anticipating a March of 2020

11   trial date.     We think that permitting a stay on the basis of

12   a motion that we do not think is well-founded is going to

13   prejudice Motorola by staying this case without a basis.

14              THE COURT:     Anything else?

15              MR. CIPOLLA:       Yeah.    I do not think there's that

16   much prejudice.      We're talking about one month out of the

17   schedule, your Honor, to figure out what is the proper court,

18   if we should even be in this court.            And again, I strongly

19   disagree that this motion will not have merit, so.

20              THE COURT:     Anything else?

21              MR. DeVRIES:      No, your Honor.

22              THE COURT:     All right.      In light of the fact that

23   there's not an answer in place, what I don't want is a

24   schedule in terms of infringement contentions, et cetera,

25   that has to be totally redone.          This is a short period of
 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 7 of 8 PageID #:1304
                                                                                7




 1   time between now and May 9th.          However, we will set

 2   court-imposed deadlines on May 9th so don't enjoy the stay

 3   long.    I will grant the oral motion for stay pending through

 4   and including our next court date and then I will set case

 5   management dates on May 9th assuming I don't dismiss or

 6   transfer the case.       I don't know what I'm going to do because

 7   I haven't seen the parties' briefs yet.             So the March trial

 8   date of 2020, that is still going to be our schedule so our

 9   ultimate end is not going to move in light of the one-month

10   stay.

11              Anything else, counsel?

12              MR. DeVRIES:      One request for clarification,

13   your Honor.     Motorola has served certain discovery in

14   connection with the venue objection.            I understand from

15   speaking with counsel this morning that they intend to

16   provide some of that discovery.           For example, they rely on a

17   lease that they say was entered into at a particular time

18   and, in addition, they provided a declaration from a witness

19   and I understand that they were -- that they are preparing to

20   provide that discovery.         I just want to clarify that the

21   Court's stay is not going to provide a basis for Hytera to

22   refuse to provide the venue-related discovery that they're in

23   the process of providing.

24              THE COURT:     That sounds reasonable, huh?

25              MR. CIPOLLA:      That sounds reasonable.         However, they
 Case: 1:17-cv-01972 Document #: 83 Filed: 04/09/19 Page 8 of 8 PageID #:1305
                                                                                 8




 1   served several deposition notices that don't have any bearing

 2   anymore because Hytera East is no longer in the case.                 But

 3   for the declarant and definitely the lease and -- a

 4   deposition of the declarant definitely we will provide.

 5              THE COURT:     All right.      The venue discovery is not

 6   subjected to a stay so you're allowed to propound discovery

 7   regarding the issue that the Court needs to address.

 8              MR. DeVRIES:      Thank you, your Honor.

 9              THE COURT:     Thank you.

10              MR. CIPOLLA:      Thank you, your Honor.

11              THE COURT:     Thank you.

12        (Which concluded the proceedings in the above-entitled

13   matter.)

14                            C E R T I F I C A T E

15              I hereby certify that the foregoing is a transcript

16   of proceedings before the Honorable John Robert Blakey on

17   March 26, 2019.

18

19   /s/Laura LaCien
     ________________________                        March 31, 2019
20   Laura LaCien                                         Date
     Official Court Reporter
21

22

23

24

25
